In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1475V
                                     Filed: March 23, 2017
                                         UNPUBLISHED

****************************
LAURIE SIMMON,                         *
                                       *
                   Petitioner,         *
                                       *     Damages Decision Based on Proffer;
v.                                     *     Influenza (“Flu”) Vaccine;
                                       *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *     Administration (“SIRVA”);
AND HUMAN SERVICES,                    *     Special Processing Unit (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Ronald Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Debra Begley, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On December 7, 2015, Laurie Simmon (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered a shoulder injury related to vaccine administration (“SIRVA”) as a result of
receiving the influenza vaccine on September 24, 2014. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On April 22, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. (ECF No. 18). On March 23, 2017, respondent
filed a proffer on award of compensation (“Proffer”) indicating petitioner should be

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
awarded $141,666.28, representing $130,000.00 for past and future pain and suffering,
$7,982.40 for past and future lost wages, and $3,683.88 for past unreimbursable
medical expenses. Proffer at 1 (ECF No. 41). In the Proffer, respondent represents
that petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $141,666.28, representing $130,000.00 for past
and future pain and suffering, $7,982.40 for past and future lost wages, and
$3,683.88 for past unreimbursable medical expenses in the form of a check
payable to petitioner, Laurie Simmon. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

*************************************
LAURIE SIMMON,                      *
                                    *
                  Petitioner,       *                          No. 15-1475V
                                    *                          CHIEF SPECIAL MASTER
v.                                  *                          NORA BETH DORSEY
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          The Court issued a Ruling on Entitlement on April 22, 2016. Based upon the evidence of

record, respondent proffers that petitioner should be awarded compensation as follows:

$130,000.00, for past and future pain and suffering, $7,982.40 for past and future wages loss, and

$3,683.88 for past unreimbursed medical expenses. These amounts represent all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).1 Petitioner

agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $141,666.28, in the form of a check payable to petitioner. Petitioner

agrees.



1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                            Respectfully submitted,

                            CHAD A. READLER
                            Acting Assistant Attorney General

                            C. SALVATORE D’ALESSIO
                            Acting Director
                            Torts Branch, Civil Division

                            CATHARINE E. REEVES
                            Deputy Director
                            Torts Branch, Civil Division

                            LINDA S. RENZI
                            Senior Trial Counsel
                            Torts Branch, Civil Division

                            /s/ DEBRA A. FILTEAU BEGLEY
                            DEBRA A. FILTEAU BEGLEY
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Phone: (202) 616-4181
Dated: March 23, 2017




                        2